ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 6/7/2022 has been entered.  Claims 14 and 17 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 9, and 14 being independent.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 15 of the Final Rejection mailed 3/7/2022.

Claims 2-8 depend on Claim 1.

Regarding claim 9, the claim is allowable for the same reasons previously discussed in Section 27 of the Non-Final Rejection mailed 12/20/2021 and maintained in Section 17 of the Final Rejection mailed 3/7/2022.

Claims 10-13 depend on Claim 9.

Regarding claim 14, the claim is allowable because it has been amended to incorporate the subject matter of originally presented Claim 17, which was previously indicated as reciting allowable subject matter in Section 19 of the Final Rejection mailed 3/7/2022. Therefore, Claim 14 is allowable for the same reasons previously discussed with regards to Claim 17 in Section 19 of the Final Rejection mailed 3/7/2022.

Claims 15-20 depend on Claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875